Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to a cosmetic composition comprising: (a) at least 30% by weight of one or more branched alkanes chosen from isohexadecane, isododecane, isodecane, isooctane, and mixtures thereof; (b) from about 10 to about 25% by weight of one or more branched alkanes other than (a) and having from 7 to 70 carbon atoms; wherein the weight ratio of (a) to (b) is > 1; (c) one or more dimethiconol(s); (d) at least 10% by weight of one or more silicones, other than dimethiconol(s), having a viscosity at 25 ° C greater than or equal to 200x10-6 m2/s; (e) one or more non-silicone fatty compounds other than (a) or (b); all weights being relative to the total weight of the composition., classified in A61K8/31.
II. Claims 19-20, drawn to process for the cosmetic treatment of human keratinous substrates such as the hair or skin, comprising applying to the keratinous substrates the composition of claim 1, classified in A61Q19/00, A61Q5/002.
III. Claims 21-22, drawn to a substantially anhydrous cosmetic composition comprising: (a) from about 35 to about 70% by weight of one or more branched alkanes chosen from isohexadecane, isododecane, isodecane, isooctane, and 
wherein the weight ratio of (a) to (b) is from about 3.5:1 to about 2:1; (c) from about 1 to about 12% by weight one or more dimethiconol(s); (d) from about 12 to about 45% by weight of one or more silicones, other than dimethiconol(s), having a viscosity at 25 ° C ranging from about 300x10° m7/s to about
750x10° m?/s, and chosen from polydialkylsiloxanes, including polydimethylsiloxanes comprising trimethylsilyl end groups; (e) from about 2 to about 18% by weight of one or more non-silicone fatty compounds other than (a) or (b), and chosen from triglycerides, esters, plant oils, and mixtures thereof;
all weights being relative to the total weight of the composition., classified in A61K2800/20, A61K2800/31.
The inventions are independent or distinct, each from the other because:
Inventions I, III and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the composition can be used for soft cosmetic products or curly strands.
Inventions I and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the differ in design and effect because invention IIII is anhydrous whereas invention I is not.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Election of Species:
This application contains claims directed to the following patentably distinct species:
Species 1) a specific branched alkane or a specific combination of branched alkane from subsection a) from claims 1 and 21.
Species 2) a specific branched alkane from subsection b) of claims 1 and 21.
Species 3) a specific silicone other than dimethicone from subsection d) from claims 1 and 21.
Species 4) a specific non-silicone fatty compound from claims 1 and 21.
Species 5) a specific dimethiconol from claims 1 and 21.
The species are independent or distinct because each species has distinct structural configuration and physical properties. In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SNIGDHA MAEWALL/           Primary Examiner, Art Unit 1612